DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on January 18, 2022, has been entered.
Claims 1, 3, 9, and 13-16 are amended; claim 2 is canceled; claims 21 and 22 are new.
Applicant contends that the cited prior art fails to disclose the new material specifying that the plurality of light blockers is “arranged on the same plane along a second direction,” as the blocking units of the primary reference, Kim, are arranged in parallel (p. 14).
In response, the examiner acknowledges this deficiency as it relates to Kim, but notes that Hyatt appears to address the new material. The Office understands Hyatt as teaching an LCD screen constituted by selective light blockers. As shown by Figure 13, Hyatt provides a series of laterally-arrayed blockers (1310, 1312) which an operator can control individually to regulate the transmission of light (77, 9-64). The blockers are arranged in the same plane and, as implemented within Kim’s apparatus, would be oriented orthogonally to the claimed “first direction.” The rejections, then, have been modified to specifically address the aforementioned limitation, but the same prior art grouping remains relied upon.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 15, as well as their dependents, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Both claims 1 and 15 have been amended to specify that the plurality of selective light blockers are “spaced apart in the second direction,” which the examiner is interpreting as encompassing an arrangement in which gaps may be disposed between the light blockers. Although the light blockers are, in fact, arrayed in the second direction, the specification explicitly attests that said blockers are “arranged so as to be in close contact with each other such that no gaps are formed therebetween” [0042]. Given this, it appears that the new material establishing a “spaced apart,” or potentially gapped, relationship constitutes new matter.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This claim specifies that the light is “sequentially transmitted in one direction through the selective light blockers.” Claim 1, however, has been amended to stipulate that the blockers are “arranged…along a second direction,” whereby this second direction is perpendicular to the direction of light transmission. Claim 9, by implying that the light blockers are disposed along the first direction, i.e., the direction of light transmission, appears to contradict the established embodiment of claim 1, in which the blockers are arrayed in the second direction. Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of blockers disposed along either the first or second direction as satisfying the contested limitation. 
Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim specifies that a “monitor…compares…information to determine uniformity of plasma.” The examiner does not understand how this function is within the operative scope of a monitor. As shown by Figure 1, the monitor (140) simply contains a camera (141) – the act of “comparison,” then, appears external to the metes of this feature. Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of a monitor capable of retrieving data which, in turn, can be availed for manual comparison by an operator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, 9-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2017/0067779, in view of Hyatt, US 5,432,526.
Claims 1, 3-4, 12: Kim teaches a plasma process monitoring device, comprising (Fig. 19):
An optical probe (200) (Fig. 18A, [0128]);
A viewport (1120) formed in a chamber;
A selection area light transmitter (100) disposed to face said viewport, including:
A plurality of selective light blockers (122a1, 122a2) for selectively blocking plasma light (Fig. 7C);
A monitor (400, 700) for receiving plasma light transmitted through the optical probe and the light blockers, which acquires information on the plasma light [0157];
Wherein the plasma light is divided by the light blockers, and the light is alternately blocked or transmitted so that the quantity of light for each area can be measured [0084];
Wherein the light transmitter (100) is disposed between the viewport (1120) and the optical probe;
Wherein the optical probe, selection area light transmitter, and the viewport are arranged along a first direction;
Wherein a size of the selection area light transmitter is equal to the size of the viewport [0066]. 
Kim, though, does not arrange the light blockers on a “same plane along a second direction…and…spaced apart in the second direction,” as required by the penultimate paragraph of claim 1. As shown by Fig. 7C, the two light blockers (122a1, 122a2) are formed along the first direction. In supplementation, Hyatt provides an LCD display comprising a series of laterally-arrayed blockers (1310, 1312) which an operator can control individually to regulate the transmission of light (77, 9-64; Fig. 13). The blockers are arranged in the same plane, and the examiner proposes the substitution of Hyatt’s selection area light transmitter for at least Kim’s first lens. As implemented, the blockers would be oriented along a second direction perpendicular to said first direction. It would have been obvious to substitute Hyatt’s transmitter in order to precisely regulate the transmission and reflection of illumination across a given field of distribution. 
Claim 9: With reference to Figure 7C of Kim, light is transmitted through light blockers 122a1 and 122a2.
Claim 10: Kim avails an optical fiber [0075].
Claim 11: Kim provides an OES [0074]. 
Claim 14: Kim teaches a condenser (130) for extending and focusing a range of plasma light. 
Claims 15, 17: The rejection of claim 1 substantially addresses these limitations. In addition, Kim provides a chamber (1110) for executing a plasma process (Figs. 4).
Claim 16: The shape of the blockers is a matter which can be resolved via the application of ordinary skill: a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Claims 5, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hyatt, and in further view of Kubota et al., US 2011/0292018.
Claims 5, 18: Regarding the claimed feature of a switch for individually powering LCD panel units, Kubota discloses a selection area light transmitter comprising a transparent LCD panel (16) including plural panel units ([0030]; Fig. 2A). Dedicated LED sources (202) individually power each panel unit, whereby plasma light is transmitted only to the region 
Claims 21-22: The examiner understands Kubota’s switch as reading upon the claimed “controller.”
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hyatt, and in further view of Chang et al., US 2018/0166301.
Neither Kim nor Hyatt form the light transmitter on the viewport’s surface. Chang, however, describes a plasma apparatus comprising a light blocker (113) directly coupled to a viewport (166) (Fig. 2; [0035]). The examiner is interpreting the status of direct coupling as reading upon the claim language of “formed on.” It would have been obvious to form the light blocker on the viewport, as it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 US 164 (1893)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hyatt, and in further view of McNally et al., US 2011/0056272.
Kim is silent regarding the feature of a camera. Supplementing this deficiency is McNally, who discloses a plasma analysis system comprising a camera (305) and a software device (Figs. 1-2, 5). The reference further provides a processor (138) and computer (130) to generate visual data such as object recognition [0036]. It would have been obvious to the skilled artisan to incorporate a camera to achieve the predictable result of photographing and analyzing a plasma arc discharge. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716